DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 10-11, 14, and 21 are amended. Claims 2-7, 13, 15-20, and 22 are as previously presented. Claims 9 and 12 have been cancelled. Claims 8 and 10 have been withdrawn through Applicant’s election without traverse of Species I (Figure 1-4) in the reply filed on 12/01/2021. Therefore, claims 1-8, 10-11, and 13-22 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on March 22, 2022 has been entered. Applicant’s amendment overcomes the previously set-forth rejection of claim 11 under 35 U.S.C. 112(b) and claim 22 under 35 U.S.C. 112(f).

Election/Restrictions
Newly submitted claim 11 has been amended to now be directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 8 and 10 were withdrawn from further examination in the applicant’s election without traverse of Species I (Figures 1-4) in the reply filed on 12/01/2021. Claim 11 is withdrawn from further examination due to dependency on claim 10. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 13-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koerber (US 2016/0107263 A1) in view of Jeunink et al. (JP 2018521343 A, hereinafter Jeunink).
	Regarding Claim 1, Koerber teaches a method comprising:
beginning an additively manufactured build by depositing initial layers (Paragraph 0003, lines 8-9, “…material powder initially distributed in a thin layer…”) of the build on a build plate (Figure 2, base plate 7, Paragraph 0053, line 5); and
additively manufacturing a temperature control channel as part of the build (Paragraph 0015, line 1, “…process-influencing device is generated…”, where generated is known to be mean additively manufactured as the build is generated by an additively manufactured process, where the process-influencing device is the pipeline 26, Figure 2), wherein the temperature control channel is connected to the build while building (Paragraph 0032, lines 15-18, “…completed area forms the hollow space in the pipeline, larger sections of the completed area are usually in contact with the medium passing or flowing through the pipeline and reactively and/or thermally influenced.”, where the completed area is the build and the pipeline is the process-influencing device that is connected to the build) and is removed from the build after building (Paragraph 0015, lines 3 from end, “The process-influencing devices are typically no longer required following completion of the component and are disposed of.”); and	
controlling temperature in the temperature control channel while continuing to additively manufacture the build to provide temperature control for the build in progress (Paragraph 0015, lines 1-3, “…process-influencing device…generated at the same time as the construction of the three-dimensional component…”, where the process-influencing device controls the temperature of the build); and
completing additive manufacture of the build (Paragraph 0015, lines 16-18, “…completion of the component…”), and removing a support structure after completing the build (Paragraph 0004, lines 2-5, “…a comparatively filigree support structure can be built on the base plate or the substrate which supports the actual component. This structure may be manually removed, for example, following removal of the component.”).
Koerber does not disclose:
further comprising additively manufacturing support structure into the build to provide support, wherein the support structure includes a portion of the temperature control channel, and removing this specific support structure.
However, Jeunink discloses, in the similar field of additive manufacturing, creating support structures for holding an object in the build (Abstract, line 1, “A support device (60) configured to support the object (W).”), where the support structures have portions of temperature control channels (Paragraph 0054, lines 9-11 from end, “…the substrate support apparatus 60 includes a channel 68 that is in fluid communication with the opening 66 via a passage 67 in the support body 100…There may be a plurality of passages 67…”), where the removal of this specific support structure is possible (Paragraph 00127, lines 2 from end, “…when the support body 100 is positioned or removed from the object table 120.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the temperature control channels in Koerber with including those temperature control channels into the support structure as taught by Jeunink.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of controlling the temperature within the support structure so that the support does not deform and affect the object being built, as stated by Jeunink, Paragraph 0055, lines 5-8, “The support body 100 may be deformed due to a change in the temperature of the support body 100 (that is, thermal fluctuation), and as a result, the substrate W may be deformed. The deformation of the substrate W…lead to a decrease in overlay accuracy. Therefore it is advantageous to reduce the thermal fluctuation of the support body 100.”.
Regarding Claim 3, modified Koerber teaches the method according to claim 1, discloses additively manufacturing the temperature control channel including building the temperature control channel one layer at a time while additively manufacturing the build (Inherently disclosed in Koerber, Paragraph 0014, lines 3-4, “…generating at least one process-influencing device by selective laser melting…”, in which selective laser melting is a form of additive manufacturing and, “…is usually carried out in layers…”, Paragraph 0003, lines 8-10).
Regarding Claim 4, modified Koerber teaches the method according to claim 1, discloses additively manufacturing the temperature 20control channel (Inherently disclosed in Koerber, Paragraph 0054, lines 2-3, “…pipeline 26 to be generated…during generation of the three-dimensional component…) including forming the temperature control channel with an inlet of the temperature control channel connected to a fluid inlet port defined in the build plate (Inherently disclosed in Koerber, Figure 2 and Paragraph 0054, lines 9-10, “…first connection piece 18…attachments to the functional interface 16…”, where the first connection piece is known to be the inlet and the functional interface contains an inlet port); and 
forming the temperature control channel with an outlet of the temperature control channel connected to a fluid outlet port defined in the build plate (Inherently disclosed in Koerber, Figure 2 and Paragraph 0054, lines 9-10, “…second connection piece 18…attachments to the functional interface 16…”, where the second connection piece is known to be the outlet and the functional interface contains an outlet port), wherein 
controlling temperature in the temperature  control channel includes flowing fluid into the temperature control channel through the fluid inlet port and flowing fluid out of the temperature control channel through the fluid outlet port (Inherently disclosed in Koerber, Modified Figure 2 showcases the fluid directions).

    PNG
    media_image1.png
    778
    976
    media_image1.png
    Greyscale

Modified Figure 2, from Koerber
Regarding Claim 13, modified Koerber teaches the method according to claim 1, discloses teaches removing the temperature control channel from the build after completion of the build (Inherently disclosed in Koerber, Paragraph 0015, lines 16-18, “…process-influencing devices are typically no long required following completion of the component and are disposed…”).

Regarding Claim 14, Koerber teaches additive manufacturing system comprising: 
a build plate (Figure 2, base plate 7, Paragraph 0053, line 5); 
a build additively manufactured onto the build plate, wherein the build includes a temperature control channel (Paragraph 0004, lines 1-3, “…built on base plate…”, where the build and potential support structures are completed on a base plate); 
a temperature control system operatively connected to the temperature control channel to control temperature of the build (Paragraph 0053, line 6, functional interface 16), wherein the temperature control channel is connected to the build while building (Paragraph 0032, lines 15-18, “…completed area forms the hollow space in the pipeline, larger sections of the completed area are usually in contact with the medium passing or flowing through the pipeline and reactively and/or thermally influenced.”, where the completed area is the build and the pipeline is the process-influencing device that is connected to the build) and is removed from the build after building (Paragraph 0015, lines 3 from end, “The process-influencing devices are typically no longer required following completion of the component and are disposed of.”).
Koerber does not disclose:
a support structure in the build, wherein the support structure includes a portion of the temperature control channel.
However, Jeunink discloses creating support structures for holding an object in the build (Abstract, line 1, “A support device (60) configured to support the object (W).”), where the support structures have portions of temperature control channels (Paragraph 0054, lines 9-11 from end, “…the substrate support apparatus 60 includes a channel 68 that is in fluid communication with the opening 66 via a passage 67 in the support body 100…There may be a plurality of passages 67…”), where the removal of this specific support structure is possible (Paragraph 00127, lines 2 from end, “…when the support body 100 is positioned or removed from the object table 120.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the temperature control channels in Koerber with including those temperature control channels into the support structure as taught by Jeunink.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of controlling the temperature within the support structure so that the support does not deform and affect the object being built, as stated by Jeunink, Paragraph 0055, lines 5-8, “The support body 100 may be deformed due to a change in the temperature of the support body 100 (that is, thermal fluctuation), and as a result, the substrate W may be deformed. The deformation of the substrate W…lead to a decrease in overlay accuracy. Therefore it is advantageous to reduce the thermal fluctuation of the support body 100.”.
Regarding Claim 15, modified Koerber teaches the apparatus according to claim 14, discloses teaches a temperature control system that is in fluid 5communication with the temperature control channel to flow fluid therethrough to control temperature of the build (Inherently disclosed in Koerber, Figure 2, Paragraph 0054, lines 18-20, “…feed device 25, the functional interface 16 and the pipeline 26, in order to realize a heat exchanger.”, where the three components comprise a “functional circuit” that can control the fluid flow to control temperature in the build).
Regarding Claim 16, modified Koerber teaches the apparatus according to claim 15, discloses teaches at least one additional fluid circuit defined in the build, wherein each of the fluid circuits is in fluid communication with the 10temperature control system for circulating fluid therethrough (Inherently disclosed in Koerber, Paragraph 0031, lines 3-7, “…[fluid] pipeline have at least one section…[where] two or possibly more sections…”).
Regarding Claim 17, modified Koerber teaches the apparatus according to claim 15, discloses teaches a temperature control channel that fluidly connects with the temperature control system through a fluid inlet port and a fluid outlet port, each defined in the build plate (Inherently disclosed in Koerber, Paragraph 0054, lines 9-10, “…first connection piece 18…second connection piece 18…attachments to the functional interface 16…”, where the functional interface contains an inlet and outlet port that cross through the base plate, as seen in Modified Figure 2).
Regarding Claim 19, modified Koerber teaches the apparatus according to claim 14, discloses teaches a temperature control channel that includes a resistive heating element (Inherently disclosed in Koerber, Paragraph 0020, lines 7-10, “…heat the component or areas…conductively by exposure of the electrical conductor…”).
Regarding Claim 20, modified Koerber teaches the apparatus according to claim 14, discloses teaches a temperature control channel that includes an inductive heating element (Inherently disclosed in Koerber, Paragraph 0021, lines 15-18, “…said currents resulting in inductive heating of the completed area of the component…”).

Regarding Claim 21, Koerber teaches an additive manufacturing system comprising:  
5a build plate (Figure 2, base plate 7, Paragraph 0053, line 5); 
a temperature control system, wherein the temperature control system fluidly connects with the build plate through a at least one fluid inlet port and at least one fluid outlet port, each defined in the build plate (Paragraph 0054, lines 9-10, “…first connection piece 18…second connection piece 18…attachments to the functional interface 16…”, where the functional interface is the temperature control system and contains an inlet and outlet port that cross through the base plate, as seen in Modified Figure 2), wherein the temperature control channel is connected to the build while building (Paragraph 0032, lines 15-18, “…completed area forms the hollow space in the pipeline, larger sections of the completed area are usually in contact with the medium passing or flowing through the pipeline and reactively and/or thermally influenced.”, where the completed area is the build and the pipeline is the process-influencing device that is connected to the build) and is removed from the build after building (Paragraph 0015, lines 3 from end, “The process-influencing devices are typically no longer required following completion of the component and are disposed of.”).
Koerber does not disclose:
a support structure in the build, wherein the support structure includes a portion of the temperature control channel.
However, Jeunink discloses creating support structures for holding an object in the build (Abstract, line 1, “A support device (60) configured to support the object (W).”), where the support structures have portions of temperature control channels (Paragraph 0054, lines 9-11 from end, “…the substrate support apparatus 60 includes a channel 68 that is in fluid communication with the opening 66 via a passage 67 in the support body 100…There may be a plurality of passages 67…”), where the removal of this specific support structure is possible (Paragraph 00127, lines 2 from end, “…when the support body 100 is positioned or removed from the object table 120.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the temperature control channels in Koerber with including those temperature control channels into the support structure as taught by Jeunink.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of controlling the temperature within the support structure so that the support does not deform and affect the object being built, as stated by Jeunink, Paragraph 0055, lines 5-8, “The support body 100 may be deformed due to a change in the temperature of the support body 100 (that is, thermal fluctuation), and as a result, the substrate W may be deformed. The deformation of the substrate W…lead to a decrease in overlay accuracy. Therefore it is advantageous to reduce the thermal fluctuation of the support body 100.”.
Regarding Claim 22, modified Koerber teaches a temperature control means passing from the temperature control system through the at least one fluid inlet port and the at least one fluid outlet port (Inherently disclosed in Koerber, Paragraph 0018, lines 7-10, “…supply device…used to supply the process-influencing device with the means required to act on the area of the component…”).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koerber (US 2016/0107263 A1) in view of Jeunink et al. (JP 2018521343 A, hereinafter Jeunink) and in further view of Chung (EP 1669143 A1).
Regarding Claim 2, modified Koerber teaches the method recited in claim 1, as set forth above, wherein the build in progress includes multiple work pieces in progress (Inherently disclosed in Koerber, Modified Figure 2, where 2 represents a work piece in progress and there are two objects shown labelled with 2, meaning that there are multiple work pieces being constructed).
Modified Koerber does not disclose:
 Additively manufacturing the temperature control channel includes forming the temperature control channel passing in a back and forth pattern between rows of the work pieces in progress.
However, Chung discloses additively manufacturing a temperature control channel (Abstract, lines 6-7, “…thermal transfer channels can include ducts…surrounding the formed part…”) that passes in a back and forth pattern between rows of work pieces in progress (Modified Figure 11, where 210 represents work pieces and 200 represents the temperature control channels, in which the channels pass around each work piece which can inherently be considered as a “back and forth pattern”).   

    PNG
    media_image2.png
    544
    573
    media_image2.png
    Greyscale

Modified Figure 11, Chung
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in modified Koerber for additively creating temperature control channels with including channels that pass back and forth between work pieces as taught by Chung. One of ordinary skill in the art would have been motivated to make this modification in order to have the advantage of, “minimizing geometric distortions of the build parts and maximizing the cooling rate of the part-cake (i.e. work piece)”, Chung, Paragraph 0078, lines 12-14, where additional channels would inherently improve heat transfer due to greater surface area exposure.
Furthermore, it has been held that the mere duplication of parts in an apparatus is an obvious modification to make. In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Further modifying Koerber, as articulated above, to arrive at the invention of claim 2 achieves the same end-result of temperature control of the work piece, regardless of the amount and layout of the temperature control channels.
Regarding Claim 5, modified Koerber teaches the method recited in claim 4, as set forth above.
Modified Koerber does not disclose:
1) Removing powder within the 5temperature control channel by flowing fluid through the temperature control channel through the fluid inlet port and removing powder through the fluid outlet port.
However, Chung discloses removing powder within a temperature control channel by flowing fluid (Paragraph 0078, lines 12, “…vacuum suction…”, where air is the flowing fluid) through the temperature control channel through the fluid inlet port and removing the powder through the fluid outlet port (Paragraph 0078, lines 12-16, “…both terminal portions of the duct 200 are a fitting 350, the unfused powder 195 can be removed through application of vacuum suction at one fitting 350 and application of pressurized gas at the other fitting 350…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method from modified Koerber to include the removal of powder as taught by Chung.
One of ordinary skill in the art would have been motivated to make this modification in order to improving cooling of the temperature control channels (Paragraph 0008, last 3 lines, where cooling is facilitated through removal of powder that is shown to be accomplished through fluid flow or a powder removal tool) through first, “…removing unfused powder and then introducing cooling media into the ducts…” (Paragraph 0010, lines 6-8), as stated by Chung.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koerber (US 2016/0107263 A1) in view of Jeunink et al. (JP 2018521343 A, hereinafter Jeunink) and in further view of Mamrak (WO 2019/094262 A1).
Regarding Claim 6, modified Koerber teaches the method recited in claim 1, as set forth above, discloses about additively manufacturing at least one additional temperature control channel as part of the build in progress (Inherently disclosed in Koerber, Paragraph 0031, lines 3-7, “…[fluid] pipeline have at least one section…[where] two or possibly more sections…”). 
Modified Koerber does not disclose:
 Each of the temperature control channels forming successively further and further from the build plate to provide temperature control at successively higher levels in the build in progress.
However, Mamrak, in the same field of additively manufacturing temperature control channels, discloses temperature control channels forming successively further from the build plate and at different levels (Modified Figure 7B, where the temperature control channels are formed at differing heights from the base plate). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in modified Koerber with the addition of manufacturing temperature control channels successively further and higher from the base plate as taught by Mamrak.


    PNG
    media_image3.png
    403
    679
    media_image3.png
    Greyscale

Modified Figure 7B, Mamrak
One of ordinary skill in the art would have been motivated to make this modification in order to have the walls of the structure, which incorporate the temperature control channels as seen in Modified Figure 7B, “built up around the object dynamically, so that its shape follows the shape of the object…”, as stated by Mamrak, Paragraph 0045, lines 1-4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koerber (US 2016/0107263 A1) in view of Jeunink et al. (JP 2018521343 A, hereinafter Jeunink) and in further view of Mamrak (WO 2019/094262 A1) and Taylor et al. (CA 2512881 A1, hereinafter Taylor).
Regarding Claim 7, modified Koerber teaches the assembly according to claim 6, as set forth above, wherein each of the temperature control channels is formed in a respective additively manufactured build plate formed as part of the build (Inherently disclosed in Koerber, As stated in claim 6, Modified Figure 7B, where multiple temperature control channels are formed at different heights from the base plate but are all on one singular base plate). 
Modified Koerber does not disclose:
Wherein at least one work piece is formed between respective ones of the build plates.
However, Taylor discloses a structure where there is at least one work piece formed between respective ones of the build plates (Modified Figure 4, where work pieces are sandwiched between two base plates). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have changed modified Koerber with the addition of multiple base plates that enclose at least one work piece as taught by Taylor.

    PNG
    media_image4.png
    457
    671
    media_image4.png
    Greyscale

Modified Figure 4, Taylor
One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to, “…rapidly manufactur[e] large numbers of identical structures, particular structures having complex geometries…”, as stated by Taylor, Page 16, lines 3-4.
Furthermore, it has been held that the mere duplication of parts in an apparatus is an obvious modification to make. In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Further changing modified Koerber, as articulated above, to arrive at the invention of claim 7 achieves the same end-result of temperature control, as the only modification is that the base plate and work pieces are duplicated and stacked upon each other.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koerber (US 2016/0107263 A1) in view of Jeunink et al. (JP 2018521343 A, hereinafter Jeunink) and in further view of Chung (EP 1669143 A1).
Regarding Claim 18, modified Koerber teaches the assembly according to claim 17, as set forth above.
Modified Koerber does not disclose:
Wherein the temperature control system is configured to remove powder within the temperature control channel by flowing fluid through the temperature control channel through fluid inlet port and removing powder through the fluid outlet port.
However, Chung discloses removing powder within a temperature control channel by flowing fluid (Paragraph 0078, lines 12, “…vacuum suction…”, where air is the flowing fluid) through the temperature control channel through the fluid inlet port and removing the powder through the fluid outlet port (Paragraph 0078, lines 12-16, “…both terminal portions of the duct 200 are a fitting 350, the unfused powder 195 can be removed through application of vacuum suction at one fitting 350 and application of pressurized gas at the other fitting 350…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method from modified Koerber to include the removal of powder as taught by Chung.
One of ordinary skill in the art would have been motivated to make this modification in order to improving cooling of the temperature control channels (Paragraph 0008, last 3 lines, where cooling is facilitated through removal of powder that is shown to be accomplished through fluid flow or a powder removal tool) through first, “…removing unfused powder and then introducing cooling media into the ducts…” (Paragraph 0010, lines 6-8), as stated by Chung.
Response to Arguments
Applicant’s arguments, see Pages 9-10, filed 03/22/2022, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment and newly-found prior art regarding 3D printed supports structures that have the ability to maintain temperature control.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
06/02/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761